FILED
                           NOT FOR PUBLICATION                                 JUN 20 2011

                                                                          MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                          U.S. COURT OF APPEALS



                            FOR THE NINTH CIRCUIT


CHESTER L. MITCHELL,                             No. 10-15816

              Plaintiff - Appellant,             D.C. No. 1:08-cv-01624-DLB

  v.
                                                 MEMORANDUM*
COMMISSIONER OF SOCIAL
SECURITY,

              Defendant - Appellee.


                   Appeal from the United States District Court
                      for the Eastern District of California
                   Dennis L. Beck, Magistrate Judge, Presiding

                             Submitted June 14, 2011**
                              San Francisco, California

Before: SCHROEDER and BEA, Circuit Judges, and ANELLO, District Judge.***




        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
        ***
            The Honorable Michael M. Anello, United States District Judge for
the Southern District of California, sitting by designation.
      Chester Mitchell appeals the district court’s judgment affirming the

Commissioner of Social Security’s denial of his application for supplemental

security income under Title XVI of the Social Security Act. We have jurisdiction

pursuant to 28 U.S.C. § 1291, and we affirm.

      Mitchell contends the Administrative Law Judge (“ALJ”) did not properly

take into account Mitchell’s severe borderline intellectual functioning. The ALJ

considered it, however, and concluded that the impairment resulted in few

functional limitations, none of which were work-related. The ALJ noted that

Mitchell was diagnosed with borderline intellectual functioning, not mental

retardation, and found that Mitchell had been able to work in the competitive

workplace as a construction laborer.

      These findings are supported by substantial evidence. Dr. Stoltz observed

that Mitchell was alert, cooperative, and well-oriented in all spheres, and

concluded that Mitchell’s only limitations were that he should not operate heavy

machinery or drive. Dr. Spindell opined that Mitchell could perform work

activities on a consistent basis without special or additional supervision, could

complete a workweek without interruptions resulting from his psychiatric

condition, could accept instructions from supervisors, and could interact with co-

workers and the public. Furthermore, Dr. Spindell stated that Mitchell had the


                                          2
ability to perform daily activities, could maintain social relationships, had the

ability to sustain concentration, persistence, or pace, and could function outside

highly supportive arrangements. Dr. Spindell thus concluded that Mitchell could

enter the workforce in several entry-level capacities.

      The record reflects that Mitchell’s borderline intellectual functioning affects

his inability to perform detailed and complex tasks. The ALJ, however, considered

such limitations when he concluded that Mitchell could perform unskilled jobs.

See 20 C.F.R. § 416.968(a) (“Unskilled work is work which needs little or no

judgment to do simple duties that can be learned on the job in a short period of

time.” (emphasis added)). Mitchell does not allege what other limitations he has as

a result of his borderline intellectual functioning. See Stubbs-Danielson v. Astrue,

539 F.3d 1169, 1175 (9th Cir. 2008) (finding that the only concrete limitation

resulting from claimant’s severe borderline intellectual functioning was her

inability to perform complex tasks).

      AFFIRMED.




                                           3